RANDALL, C. J.,
delivered the opinion of the court:
This case comes up by a writ of error issued out of this court on the 15th day of December, A. D. 1868.
It appears by the record before us that an action of ejectment was commenced in the circuit court of Nassau county in 1866,. by the defendant in error,- against James T. Frisbee, since deceased, to recover possession of certain lots in the city of Fernanclina. The defendant, Frisbee, filed his plea denying generally the allegations in the declaration. The record does not show a consecutive history of the proceedings upon the trial, nor what testimony was given on either side, but shows that a verdict of a jury was rendered in favor of the plaintiff below, and against the defendant below, on the 22d day of December, A. D. 1866, and that judgment was duly entered and signed on the same day in accordance with the verdict.
There appears in the record a paper purporting to be a copy of a writ of certiorari issued out of the Circuit Court of the United States for the Northern District of Florida, bearing date the 14th day of December, 1866,- and filed in the circuit court of Nassau county on the 18th of December, 1866, commanding the judge of the Nassau circuit court to send and certify the record and proceedings in this case to the said United States Circuit Court, and commanding the State court to cease all proceedings therein. The said paper purporting to be a writ of certiorari was tested in the name of the district judge of the United States Court for said district, and instead of a seal there was written in the margin thereof the words, “ Seal of the United *541States Circuit Court, Wm. P. Dockray, Clerk.” For the better information of this court the original papers on file in the office of the clerk of the circuit court of Nassau county have been procured by an order duly entered for that purpose, and thereby it appears that the paper purporting to be a Avrit of certiorari. issued by the clerk of the Hnited States Circuit Court, is correctly and literally copied into the record, and that the said original is not under the seal of said court, nor properly tested in the name of a United States Circuit Judge, or of the Chief Justice of the Supreme Court of the United States, according to the rules and practice of the Federal courts.
The circuit court of Nassau county did not regard said Avrit as a Avrit of certiorari properly issued, and did not stop its proceedings, but proceeded with the case to trial and judgment.’ Ncither does it appear that the Circuit Court of the United States took any stops to enforce obedience to such pretended Avrit of certiorari, but aftenvards, to wit, on the second day of February, 186 V, issued a Avrrit of certiorari in due form of laAv, Avhieh Avas obeyed by the State court, and the proceedings therein AAmre duly certified to said United States Circuit Court.
Aftenvards, in January, A. D. 1868, the said United States Circuit Court quashed the last-mentioned Avrit of certiorari, and remanded the suit to tho State court for Avant of jurisdiction in a case of this character. It aat.11 be observed that this writ of certiorari was issued after judgment Avas recovered in the State court. It thus appears that the first-mentioned paper purporting to be a Avrit of certiorari Avas treated as utterly null and void, both by the State circuit court and also by the court from Avhicli it purported to have been issued. Wc see no reason to differ with them, in this vieAV. It Avas no Avrit.
There arc other papers copied into this record purporting to bo papers on file, and certified tó bo “ a full, true, and complete .copy of all papers, records, and proceedings on file ” in the case. Among these papers aro a certificate of the tender of certain taxes, signed by the United States Tax Commissioners; a deed *542of trust signed by the President of the Florida Railroad Company, and certain trustees, duly acknowledged; a power of attorney ; a deed of the premises in question by the said trustees to the plaintiff below, executed by an attorney in fact; and several certificates of tax sales executed by the tax commissioners. There are also copies of certain supposed “instructions” on the part of the plaintiff and the defendant, upon which the court was asked to charge the jury.
There is nothing to show that the aforesaid deeds, conveyances; tax certificates, &c., were offered by either party, or received in evidence, or rejected by the court, nor what testimony was used upon the trial; nor that the instructions asked for were given or refused by the court.
The plaintiff in error assigns as errors:
I. That the court erred in proceeding with said cause after the filing of the writ of certiorari.
II. That the verdict and judgment were null and void, as there was no cause pending in said State court.
III. In admitting as evidence on the trial, the deed of Geo. W. Call, attorney, to prove title in Timanus from the trustees, &e.
IY. There being no other evidence of title in Timanus than the deed from Call, the court should have instructed the jury to find for defendant below.
Y. The certificates of the United States Tax Commissioners were evidence of title in defendants below, and therefore the verdict was contrary to the evidence, &c.
These points are already sufficiently disposed of by the foregoing statement of the case upon the record. There is nothing here showing that a “ writ of certiorarV1 was served before the trial and judgment, and there is nothing to show what evidence was before the court.
Courts will not consider the question whether there was any evidence to be submitted to the jury, unless the opinion of the court was therein prayed for and an exception regularly taken. *5434 Howard H. S., 123; 16 Curtis U. S., 44; 6 Wendell, 564; 20 Howard, 427.
In the absence of a bill of' exceptions showing the testimony-given on the trial in the court below, the presumption is that there was full and adequate evidence before the jury to warrant and support the verdict. The law having entrusted the courts with the administration of justice, it is always presumed that every tribunal by whom a cause has been tried has done what was right, unless the contrary appears upon its records; and unless this does appear, an appellate court will not reverse or interfere with the decision of an inferior court. Dibble vs. Truluck, XI. Fla., 135; Horn vs. Hartman, 1 Fla., 64; Derman vs. Bigelow, do., 281; Union Bank vs. Call, 5 Fla., 409; Pons vs. Hart, do., 457; Procter vs. Hart, do., 465; Bailey vs. Clark, 6 Fla, 516; 1 Call, 28; 4 Rand., 317; Burk vs. Clark, 8 Fla., 9; 1 Cranch, 309; 5 Rand., 31; 2 Leigh, 321; 16 Peters, 318; 1 J. T. Marshall, 317.
These questions seem to have been so often decided, and the practice so well settled upon sound principles, that we see no reason to add anything further.
The judgment of the circuit court must be affirmed.